Case 19-01298-5-JNC            Doc 636 Filed 06/22/20 Entered 06/22/20 12:41:00                           Page 1 of 7




                             UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                   GREENVILLE DIVISION

     IN RE:                         )
                                    )                              Case No. 19-01298-5-JNC
     CAH ACQUISITION COMPANY 7, LLC )
     d/b/a PRAGUE COMMUNITY         )
     HOSPITAL,                      )                              Chapter 11
                                    )
                Debtor.             )
                                    )


                    NOTICE OF DEADLINES FOR FILING CERTAIN
               ADMINISTRATIVE EXPENSE CLAIMS AGAINST THE DEBTOR

          On March 21, 2019 (the “Petition Date”), CAH Acquisition Company 7, LLC d/b/a Prague

 Community Hospital (the “Debtor”) filed an voluntary petition for relief under chapter 11 of title

 11 of the United States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”). On March 29,

 2019, the United States Bankruptcy Court for the Eastern District of North Carolina (the “Court”)

 entered an appointing Thomas W. Waldrep, Jr. as Chapter 11 Trustee (the “Trustee”) for the

 Debtor.

          PLEASE TAKE NOTICE THAT on June 17, 2020, the Court entered an order (the

 “Administrative Expense Claims Bar Date Order”) in the Debtor’s Chapter 11 Case establishing

 July 18, 2020, at 4:00 p.m. (prevailing Eastern Time) as the deadline for filing Administrative

 Expense Claims (defined below) against the Debtor.

          For purposes of this notice, an Administrative Expense Claim is a Claim1 against the

 Debtor or the Debtor’s estate pursuant to Sections 503(b) and 507(a)(2) of the Bankruptcy Code



 1
   For purposes of this notice, a “claim” has the meaning set forth in 11 U.S.C. § 101(5), namely: (a) the right to
 payment whether or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
 unmatured, disputed, undisputed, legal, equitable, secured, or unsecured or (b) a right to an equitable remedy for
 breach of performance if such breach gives rise to a right to receive payment, whether or not such right to an


                                                           1
Case 19-01298-5-JNC            Doc 636 Filed 06/22/20 Entered 06/22/20 12:41:00                        Page 2 of 7




 that was incurred, accrued, or arose during either (a) the Post-petition Period, i.e., from March 21,

 2020 (the “Petition Date”) through and including May 4, 2020 (the “Closing Date”), including, but

 not limited to, (i) the actual, necessary costs and expenses, of preserving the Debtor’s estate and

 operating the business of the Debtor, including wages, salaries, or commissions for services

 rendered after the commencement of the Chapter 11 Case and (ii) claims or causes of action arising

 after the Petition Date, including alleged personal injuries, whether or not such claim is reduced to

 judgment, liquidated, unliquidated, fixed, contingent, insured or uninsured, matured, unmatured,

 disputed, undisputed, legal, equitable, secured or unsecured, or (b) the period from and including

 20 days before the Petition Date and entitled to an administrative expense priority under Section

 503(b)(9) of the Bankruptcy Code (each an “Administrative Expense Claim” and collectively,

 “Administrative Expense Claims”). This definition is for illustrative purposes only and without

 prejudice to the Debtor’s or any other party in interest’s right to assert that any claim or cause of

 action entitled to priority pursuant to Section 507(a)(2) of the Bankruptcy Code was required to be

 filed by the Administrative Expense Claims Bar Date.

         With respect to claims against the Debtor pursuant to Section 503(b)(9) of the Bankruptcy

 Code (the “Section 503(b)(9) Claims”), claimants are required to submit a proof of claim in the

 form of the Section 503(b)(9) Claim form attached to the Administrative Expense Claims Bar Date

 Order as Exhibit 1-A that sets forth with specificity:

                  a.       the amount of the claim;

                  b.       the type(s) of goods received by debtor within twenty (20) days before the
                           Petition Date;




 equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed, secured, or unsecured.
 Claims include potential and unmatured tort and contract claims.
Case 19-01298-5-JNC        Doc 636 Filed 06/22/20 Entered 06/22/20 12:41:00                Page 3 of 7




                c.      the shipment date of goods;

                d.      the place of delivery of goods;

                e.      the method of delivery of goods;

                f.      the name of carrier of goods;

                g.      the alleged value of goods;

                h.      whether the value of goods listed in this claim relates to services and goods;
                i.      the percentage of value related to services and the percentage of value

                        related to goods; and

                j.      whether claimant has filed any other claim against Debtor relating to goods
                        underlying its Section 503(b)(9) claim.

        All proofs of Section 503(b)(9) Claims must be accompanied by (i) the particular invoices,

 receipts, bills of lading, and similar materials identifying the goods underlying the claim; (ii) any

 demand to reclaim the goods under Section 546(c); and (iii) documents demonstrating the date the

 goods were actually received by the Debtor. Finally, any claimant asserting a Section 503(b)(9)

 Claim must certify that the goods were sold in the ordinary course of the Debtor’s business.

        Claimants asserting Administrative Expense Claims other than those for Section 503(b)(9)

 Claims are required to submit a general administrative expense proof of claim form attached to the

 Administrative Expense Claim Bar Date Order as Exhibit 1-B. Any documents supporting or

 evidencing an Administrative Expense Claim should be attached to the proof of claim. Failure to

 attach such supporting documents may form the basis of an objection or disallowance of such

 Administrative Expense Claim. Proofs of claim for Section 503(b)(9) Claims must be submitted

 separately and shall not be asserted on the same proof of claim as other Administrative Expense

 Claims.
Case 19-01298-5-JNC       Doc 636 Filed 06/22/20 Entered 06/22/20 12:41:00               Page 4 of 7




        Notwithstanding the foregoing, the following Administrative Expense Claims need not be

 filed prior to the Administrative Expense Claims Bar Date:

                (a)     any Administrative Expense Claims of professionals retained pursuant to
        orders of this Court who may seek fees and expenses for their services pursuant to Sections
        330 and 331 of the Bankruptcy Code, and fees payable to the United States Bankruptcy
        Administrator pursuant to 28 U.S.C. § 1930;

               (b)     any entity that has already properly filed a motion requesting allowance of
        an administrative expense claim pursuant to Section 503(b) related to the Post-petition
        Period or on account of a claim arising under Section 503(b)(9) of the Bankruptcy Code;

               (c)    any entity that has already filed a proof of claim asserting an administrative
        expense claim or Section 503(b)(9) Claim;

               (d)      a holder of an Administrative Expense Claim related to or incurred during
        the Post-petition Period or a Section 503(b)(9) Claim that previously has been allowed by
        order of the Court;

               (e)    any Administrative Expense Claims of members of the Committee for
        expenses pursuant to Section 503(b)(3)(F) of the Bankruptcy Code; and

               (f)     a holder of an Administrative Expense Claim that has been paid in full by
        the Trustee or Transcendental Union with Love and Spiritual Advancement (“TULSA”)
        pursuant to the Bankruptcy Code or in accordance with an Order of the Court.

        You should not file an Administrative Expense Claim if you do not hold an

 Administrative Expense Claim. The fact that you received this notice does not necessarily

 mean that you hold an Administrative Expense Claim or that either the Debtor or the Court

 believes that you hold an Administrative Expense Claim.

        Pursuant to the terms of the Administrative Expense Claims Bar Date Order, and except as

 otherwise provided herein, each person or entity (including, without limitation, each individual,

 partnership, joint venture, limited liability company, corporation, estate, trust or governmental

 unit) that holds or asserts an Administrative Expense Claim must file an Administrative Expense

 Proof of Claim Form with original signature, substantially conforming to the Administrative

 Expense Proof of Claim Forms, as applicable, attached to the Administrative Expense Claims Bar
Case 19-01298-5-JNC        Doc 636 Filed 06/22/20 Entered 06/22/20 12:41:00               Page 5 of 7




 Date Order so that such Administrative Expense Proof of Claim Form is actually received by the

 Office of the Clerk of the United States Bankruptcy Court for the Eastern District of North Carolina

 (the “Clerk’s Office”), on or before 4:00 p.m. (prevailing Eastern Time) on the Administrative

 Expense Claims Bar Date, as set forth below. Administrative Expense Proof of Claim Forms may

 be sent by first class mail, priority mail, or overnight mail, and must be sent/delivered to the

 following address:

                                       Bankruptcy Clerk’s Office
                                       P.O. Box 791
                                       Raleigh, NC 27602

 Any party in interest seeking additional or replacement forms must email such request to the

 counsel for the Trustee at Jennifer B. Lyday, jlyday@waldrepllp.com, James C. Lanik,

 jlanik@waldrepllp.com, or John R. Van Swearingen, jvanswearingen@waldrepllp.com. Any

 person or entity that wishes to receive a time-stamped copy by return mail must include an

 additional copy of the Administrative Expense Proof of claim Form and a self-addressed, postage-

 paid envelope.

        Administrative Expense Claims will be deemed timely filed only if actually received by

 the Clerk’s Office on or before 4:00 p.m. (prevailing Eastern Time) on the Administrative Expense

 Claims Bar Date. The Clerk’s Office is not authorized to accept any Administrative Expense Proof

 of Claim Forms sent by facsimile, telecopy, or e-mail, and such claims will not be deemed to be

 properly filed claims.

        Any entity that fails to file an Administrative Expense Proof of Claim Form on account of

 an Administrative Expense Claim on or before the Administrative Expense Claims Bar Date in

 accordance with the Administrative Expense Claims Bar Date Order shall be forever barred,

 estopped, and enjoined from asserting an Administrative Expense Claim against the Debtor, its
Case 19-01298-5-JNC        Doc 636 Filed 06/22/20 Entered 06/22/20 12:41:00                 Page 6 of 7




 estate, its successor, or its property (and from filing a proof of claim with respect thereto) and any

 holder of such Administrative Expense Claim (i) shall not be entitled to any payment on account

 of such alleged Administrative Expense Claim, (ii) shall not be permitted to participate in any

 distribution in this Chapter 11 Case or, in the event that this case is converted, in any case under

 Chapter 7, on account of such Administrative Expense Claim; and (iii) shall not be entitled to

 receive further notices regarding such Administrative Expense Claim. Furthermore, all such

 Administrative Expense Claims shall be disallowed and expunged in their entirety.

        Copies of the Administrative Expense Claims Bar Date Order are available for inspection

 during regular business hours at the Office of the Clerk, United States Bankruptcy Court for the

 Eastern District of North Carolina, 300 Fayetteville Street, Raleigh, NC 27601. In addition, copies

 of the Administrative Expense Claims Bar Date Order may be viewed and downloaded for a fee

 at the Bankruptcy Court’s website (http://www.nceb.uscourts.gov) by following the directions for

 accessing the ECF system on such website.

        The Trustee and/or any party in interest reserves the right to dispute or assert offsets or

 defenses against any filed Administrative Expense Claim on any grounds.

        RECIPIENTS OF THIS NOTICE SHOULD CONSULT AN ATTORNEY IF SUCH

 RECIPIENT HAS ANY QUESTIONS REGARDING ANY CLAIM IT MAY HAVE

 AGAINST THE DEBTOR, INCLUDING WHETHER SUCH RECIPIENT SHOULD FILE

 AN ADMINISTRATIVE EXPENSE PROOF OF CLAIM FORM TO PROTECT ITS

 INTERESTS.

        Dated: June 22, 2020.

                                                WALDREP LLP

                                                /s/ Jennifer B. Lyday
                                                Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
Case 19-01298-5-JNC   Doc 636 Filed 06/22/20 Entered 06/22/20 12:41:00     Page 7 of 7




                                     James C. Lanik (NC State Bar No. 30454)
                                     Jennifer B. Lyday (NC Bar No. 39871)
                                     Francisco T. Morales (NC Bar No. 43079)
                                     101 S. Stratford Road, Suite 210
                                     Winston-Salem, NC 27104
                                     Telephone: 336-717-1440
                                     Telefax: 336-717-1340
                                     Email: notice@waldrepllp.com

                                     - and –

                                     HENDREN, REDWINE & MALONE, PLLC

                                     Jason L. Hendren (NC State Bar No. 26869)
                                     Rebecca F. Redwine (NC Bar No. 37012)
                                     4600 Marriott Drive, Suite 150
                                     Raleigh, NC 27612
                                     Telephone: 919-420-7867
                                     Telefax: 919-420-0475
                                     Email: jhendren@hendrenmalone.com
                                            rredwine@hendrenmalone.com

                                     Attorneys for the Trustee
